Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered June 15, 1993, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s claim that the evidence was insufficient to sustain his conviction of robbery in the second degree given his acquittal of robbery in the first degree is merely a " ' "masked repugnancy argument” that defendant failed to preserve by not raising it prior to the jury’s discharge (People v Smith, 197 AD2d 373, lv denied 82 NY2d 903). In any event, the acquittal on one count does not undermine the weight and sufficiency of the evidence on the count of which defendant was convicted. Concur—Rosenberger, J. P., Rubin, Ross, Tom and Andrias, JJ.